[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                            _____________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 APRIL 20, 2010
                                 No. 09-14115
                                                                  JOHN LEY
                            _____________________
                                                                   CLERK

                 D. C. Docket No. 08-01384-CV-ORL-18-DAB

FERNANDO SIMOES,

                                                         Plaintiff-Appellant,

                                      versus

WINTERMERE POINTE HOMEOWNERS
ASSOCIATION, INC.,

                                                         Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                                (April 20, 2010)

Before DUBINA, Chief Judge, MARTIN and COX, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Fernando Simoes sued Defendant-Appellee Wintermere

Pointe Homeowners Association in federal district court, alleging violations of 42
U.S.C. § 1981 and the Fair Housing Act, 42 U.S.C. § 3617, and asking for

declaratory relief. After the district court granted summary judgment in favor of

the homeowners association on all claims, Simoes perfected this appeal.

      This court reviews de novo an order granting summary judgment. Reeves v.

C.H. Robinson Worldwide, Inc., 594 F.3d 798, 807 (11th Cir. 2010).

      After reading the parties’ briefs and having the benefit of oral argument, we

conclude that the district court properly granted summary judgment to the

Homeowners Association on Simoes’ § 1981 and FHA claims because Simoes

failed to offer sufficient evidence of intentional discrimination on either claim.

Because we conclude that Simoes’ “statistical” evidence is too unsubstantiated

and conclusory to raise an inference of discrimination, Simoes is left with one

comment by an officer of the homeowners association as his sole basis to prove

his claims. Without more, Simoes has not created a jury question. Accordingly,

we affirm the district court’s grant of summary judgment to the Homeowners

Association.

      AFFIRMED.




                                          2